Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	927
	                           Cite as 289 Neb. 927

    Matthew M. Steinhausen, doing business as Steinhausen
      Home Inspections LLC, appellant, v. HomeServices
            of Nebraska, I nc., et al., appellees.
                                    ___ N.W.2d ___

                      Filed January 23, 2015.     No. S-13-1103.

 1.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 2.	 ____: ____. In reviewing a summary judgment, an appellate court views the
     evidence in the light most favorable to the party against whom the judgment was
     granted, and gives that party the benefit of all reasonable inferences deducible
     from the evidence.
 3.	 Attorney and Client: Actions. A legal proceeding in which a party is rep-
     resented by a person not admitted to practice law is a nullity and is subject
     to dismissal.
 4.	 Attorneys at Law: Attorney and Client. A licensed member of the Nebraska bar
     must represent a limited liability company in the courts of this state.
 5.	 Attorney and Client: Parties: Appeal and Error. When a layperson appeals
     both in his own behalf and on behalf of a business entity, an appellate court dis-
     misses the appeal as to the entity but considers the merits of the appeal as to the
     errors assigned by the layperson in his own behalf.
 6.	 Actions: Pleadings: Parties. The character in which one is a party to a suit,
     and the capacity in which a party sues, is determined from the allegations of the
     pleadings and not from the caption alone.
 7.	 Courts: Actions: Parties: Complaints: Pleadings: Records. If the capacity in
     which a party sues is doubtful, a court may examine the complaint, the pleadings
     as a whole, and even the entire record.
 8.	 Actions: Pleadings: Parties. When the pleadings show a cause of action by a
     person in his individual capacity, a court may reject words indicating representa-
     tive capacity.
 9.	 Libel and Slander: Negligence. A defamation claim has four elements: (1) a
     false and defamatory statement concerning the plaintiff, (2) an unprivileged pub-
     lication to a third party, (3) fault amounting to at least negligence on the part of
     the publisher, and (4) either actionability of the statement irrespective of special
     harm or the existence of special harm caused by the publication.
10.	 Libel and Slander. A communication is defamatory if it tends so to harm the
     reputation of another as to lower him in the estimation of the community or to
     deter third persons from associating or dealing with him.
11.	 Libel and Slander: Proof. The threshold question in a defamation suit is
     whether a reasonable fact finder could conclude that the published statements
     imply a provably false factual assertion.
12.	 Constitutional Law: Libel and Slander. To distinguish fact from opinion in
     a defamation claim, courts apply a totality of the circumstances test. Relevant
    Nebraska Advance Sheets
928	289 NEBRASKA REPORTS


       factors include (1) whether the general tenor of the entire work negates the
       impression that the defendant asserted an objective fact, (2) whether the defend­
       ant used figurative or hyperbolic language, and (3) whether the statement is
       susceptible of being proved true or false.
13.	   Actions: Libel and Slander. Rhetorical hyperbole—language that, in context,
       is obviously understood as an exaggeration rather than as a statement of literal
       fact—is not actionable.
14.	   ____: ____. If a plaintiff asserts claims of both libel and false light invasion of
       privacy based on the same statement, the false light claim is subsumed within the
       defamation claim and is not separately actionable.
15.	   Torts: Intent: Proof. To succeed on a claim for tortious interference with a
       business relationship or expectancy, a plaintiff must prove (1) the existence of a
       valid business relationship or expectancy, (2) knowledge by the interferer of the
       relationship or expectancy, (3) an unjustified intentional act of interference on the
       part of the interferer, (4) proof that the interference caused the harm sustained,
       and (5) damage to the party whose relationship or expectancy was disrupted.
16.	   Torts: Corporations. Members of a limited liability company cannot, in their
       own behalf, maintain a claim for tortious interference with the business relation-
       ships or expectancies of the company.
17.	   Trial: Evidence: Appeal and Error. In a civil case, the admission or exclusion
       of evidence is not reversible error unless it unfairly prejudiced a substantial right
       of the complaining party.
18.	   ____: ____: ____. The exclusion of evidence is ordinarily not prejudicial where
       substantially similar evidence is admitted without objection.

  Appeal from the District Court for Lancaster County: Robert
R. Otte, Judge. Affirmed in part, and in part reversed and
remanded with directions.
   Matthew M. Steinhausen, pro se.
  Shawn D. Renner, of Cline, Williams, Wright, Johnson &
Oldfather, L.L.P., for appellee Shelly J. Nitz.
   Michael D. Reisbig and Brian D. Nolan, of Nolan, Olson &
Stryker, P.C., L.L.O., for appellees HomeServices of Nebraska,
Inc., and Woods Brothers Realty.
  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.
   Connolly, J.
                     I. SUMMARY
  Shelly J. Nitz is a real estate agent affiliated with
HomeServices of Nebraska, Inc. (HomeServices). Matthew M.
                   Nebraska Advance Sheets
	             STEINHAUSEN v. HOMESERVICES OF NEB.	929
	                      Cite as 289 Neb. 927

Steinhausen is a home inspector who inspected a house that
one of Nitz’ clients owned. More than 2 years after the inspec-
tion, Nitz sent an e-mail to HomeServices real estate agents
and employees stating that Steinhausen was a “[t]otal idiot.”
Steinhausen, proceeding pro se, sued Nitz and HomeServices,
alleging claims of libel, false light invasion of privacy, and
tortious interference with a business relationship or expectancy.
The district court sustained Nitz’ and HomeServices’ motions
for summary judgment, reasoning that a qualified privilege
protected the e-mail and that the evidence failed to show that
Steinhausen had a business relationship or expectancy with
Nitz or HomeServices. We affirm the court’s judgment as it
relates to the claims asserted by Steinhausen in his personal
capacity. Because Steinhausen’s attempt to also prosecute this
action for a business entity is a nullity, we reverse, and remand
with directions to vacate the judgment as it relates to claims
brought for the entity.
                        II. BACKGROUND
                      1. Factual Background
   HomeServices is a brokerage firm whose business includes
real estate sales. HomeServices does business as HOME Real
Estate and Woods Brothers Realty, both of which are trade
names owned by HomeServices and “not corporate entities.”
Nitz is a real estate agent affiliated with HomeServices.
   Steinhausen began performing home inspections in
1999. After operating the business as a sole proprietorship,
Steinhausen formed Steinhausen Home Inspections LLC (SHI)
in 2004. Steinhausen is the sole member of SHI and its regis-
tered agent. SHI’s primary business is home inspections, but
it also performs commercial property inspections and offers
consulting services.
   In 2008, Nitz represented the seller of a home in Seward,
Nebraska. A potential buyer exercised her right to a home
inspection, and Steinhausen performed the inspection. Nitz
testified that some of the items in Steinhausen’s report “were
unquestionably beyond the scope of a typical home inspec-
tion.” Nitz felt that Steinhausen’s comments on “non-condition
related items” were “likely to tear apart transactions when
    Nebraska Advance Sheets
930	289 NEBRASKA REPORTS



property condition was not a real issue, to the detriment of
a seller.”
   HomeServices provides its real estate agents with access to a
company e-mail network. The network uses “group email lists,”
or listservs, including the “HRE-HOTSHEET” and “WBR-
HOTSHEET” lists (collectively the Hotsheets). The Hotsheets
include the e-mail addresses of current HomeServices real
estate agents and employees and are accessed through their
individual e-mail accounts.
   HomeServices’ vice president stated that agents use the
Hotsheets as a forum to share information and opinions on top-
ics related to the real estate business:
      It is common for HomeServices Sales Associates to use
      the Hotsheets to send emails to other HomeServices Sales
      Associates to obtain information, market properties, and
      discuss current issues or questions on which they share
      a common interest, for example, questions or comments
      about particular aspects of real estate transactions, avail-
      ability of properties and developments, real estate rules,
      regulations and practices and how they relate to real
      estate transactions, or questions or comments about ven-
      dors who work in the real estate sales community.
Nitz averred that, in her experience, HomeServices agents
use the Hotsheets to communicate amongst themselves their
opinions of other Realtors and vendors in the real estate
business.
   On January 14, 2011, Nitz posted a reply to an e-mail on
the Hotsheets with the subject “RE: Steinhausen inspections.”
Nitz’ e-mail stated in its entirety: “He did an inspection in
Seward for the agent that sold one of my listings. I will never
let him near one of my listings ever again!!! Total idiot.”
   The record shows that at least two other HomeServices
agents sent e-mails on the same subject to the Hotsheets before
Nitz sent her e-mail. The author of the first e-mail stated,
“IN MY OPINION,” Steinhausen was not qualified to inspect
residential structures. The author of the second e-mail stated
that inspections performed by Steinhausen were poor and that
Steinhausen addressed issues unrelated to structural soundness.
                   Nebraska Advance Sheets
	             STEINHAUSEN v. HOMESERVICES OF NEB.	931
	                      Cite as 289 Neb. 927

After Nitz sent her e-mail, another HomeServices agent replied
that Steinhausen was “not professional.”
   Nitz stated that she “did not have any specific facts in mind”
when she wrote her e-mail. Nitz did “recall[] having a gener-
ally negative impression of . . . Steinhausen and the inspection
he conducted” and used the phrase “‘total idiot’” to “express
that generally negative opinion.”
   At some point in January 2011, Steinhausen received an
anonymous letter in the U.S. mail that included a copy of
Nitz’ e-mail. Steinhausen testified that the letter had no return
address and that he did not know who had sent the letter.
   After requesting a retraction from Nitz, Steinhausen
filed a complaint with the State Real Estate Commission in
February 2011 alleging that Nitz’ e-mail violated Neb. Rev.
Stat. § 81-885.24(22) and (29) (Cum. Supp. 2010). Section
81-885.24 authorizes the commission to discipline real estate
brokers who commit certain unfair trade practices, including,
under subsection (22), “[m]aking any substantial misrepresen-
tations” and, under subsection (29), “[d]emonstrating negli-
gence, incompetency, or unworthiness to act as a broker . . . .”
Nitz signed a consent order with the commission that deter-
mined that she had violated § 81-885.24(29). The commission
ordered Nitz to complete 6 hours of ethics courses.
   Steinhausen claimed that Nitz’ January 14, 2011, e-mail
interfered with his business relationships with HomeServices,
agents of HomeServices, and prospective clients. In particular,
Steinhausen testified that several HomeServices agents dis-
suaded their clients from contracting with SHI. Steinhausen
estimated that he suffered $30,000 per year in lost business
following Nitz’ e-mail and would continue to suffer the same
losses for the next 25 years.
   Steinhausen testified that Nitz’ e-mail and its aftermath
also weighed on him personally. According to Steinhausen,
he “was physically ill” after learning about Nitz’ e-mail
and “went through a period of depression, anger, [and] sad-
ness.” Steinhausen testified that he had trouble sleeping but
that he had not visited a medical doctor or been diagnosed
with depression.
    Nebraska Advance Sheets
932	289 NEBRASKA REPORTS



                    2. P rocedural Background
   Steinhausen—who testified that he was not represented by
a lawyer—filed a “Pro Se Civil Complaint” in January 2012,
identifying himself as the “Owner / Operator” of “Steinhausen
Home Inspections.” The caption identified the plaintiff as
“MATTHEW M. STEINHAUSEN D/B/A STEINHAUSEN
HOME INSPECTIONS, LLC,” and the defendants as
“HOMSERVICES OF NEBRASKA, INC. and SHELLY J. NITZ
and WOODS BROTHERS REALTY.” The complaint—stating
claims of libel, false light invasion of privacy, and tortious inter-
ference with a business relationship or expectancy—appears to
allege wrongs committed against both Steinhausen and SHI.
For example, the opening sentence states that the “Plaintiff” is
“Matthew M. Steinhausen, a small business owner residing in
rural Lincoln,” and alleges that the defendants “publicly placed
the Plaintiff in a false light.” The same paragraph, however,
contains allegations that Nitz “defamed Steinhausen Home
Inspections” and that HomeServices and Woods Brothers
Realty “creat[ed] an environment of discrimination towards
Steinhausen Home Inspections, LLC.” The requested relief
includes damages for “economic loss” and “emotional suffer-
ing” and an injunction prohibiting HomeServices “from dis-
crimination of Steinhausen Home Inspections.”
   The defendants filed a joint answer that generally denied
the allegations in the complaint. The defendants affirmatively
alleged that Nitz’ statement was opinion, Nitz’ statement was
protected by a qualified privilege, and Woods Brothers Realty
is a trade name owned by HomeServices and, therefore, not a
proper party.
   The trial court sustained the motions of Nitz and
HomeServices for summary judgment against each of the
claims in the complaint. The court noted that Woods Brothers
Realty is a “trade name[] and not [a] corporate entit[y].” As
to the libel claim, the court held that a qualified privilege
protected Nitz’ e-mail and that she had not abused the privi-
lege. The court held that the false light claim based on the
same e-mail was “‘subsumed within the defamation claim.’”
For the claimed interference with business relationships or
expectancies, the court held that the evidence showed that
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	933
	                           Cite as 289 Neb. 927

Steinhausen did not have a valid business relationship or
expectancy with either Nitz or HomeServices.
   Steinhausen appealed, and the caption on the cover of his brief
identified the appellant as “MATTHEW M. STEINHAUSEN;
D/B/A Steinhausen Home Inspections, LLC.” The notice of
appeal states that the party appealing is “Plaintiff, Matthew
M. Steinhausen.” The Nebraska Court of Appeals ordered
the “Appellant” to show cause why it should not dismiss the
appeal because SHI had not appeared by an attorney licensed
to practice law in Nebraska. After the parties submitted respon-
sive briefs, the court determined that cause had been shown
and that the appeal could proceed. But the court cautioned
that Steinhausen “may only proceed ‘pro se’ with regard to
claims on his own behalf as an individual, and not on behalf
of Steinhausen Home Inspections, LLC.” After the Court of
Appeals’ order, we moved the appeal to our docket under our
statutory authority to regulate the caseloads of the appellate
courts of the state.

               III. ASSIGNMENTS OF ERROR
   Steinhausen assigns, restated, that the district court erred
by determining that (1) Nitz’ e-mail was privileged, (2) the
privilege was not abused by actual malice, (3) Steinhausen had
no valid business relationship or expectancy, (4) the false light
invasion of privacy claim was subsumed within the libel claim,
and (5) certain exhibits offered by Steinhausen were not admis-
sible. Steinhausen also assigns that the court erred by “not
properly applying the tests or elements of ‘protected opinion,’”
although the court did not decide whether Nitz’ e-mail was
capable of defamatory meaning.

                IV. STANDARD OF REVIEW
   [1,2] We will affirm a lower court’s grant of summary judg-
ment if the pleadings and admitted evidence show that there
is no genuine issue as to any material facts or as to the ulti-
mate inferences that may be drawn from the facts and that the
moving party is entitled to judgment as a matter of law.1 In

 1	
      deNourie & Yost Homes v. Frost, ante p. 136, 854 N.W.2d 298 (2014).
    Nebraska Advance Sheets
934	289 NEBRASKA REPORTS



r­eviewing a summary judgment, we view the evidence in the
 light most favorable to the party against whom the judgment
 was granted, and give that party the benefit of all reasonable
 inferences deducible from the evidence.2
                         V. ANALYSIS
                   1. Steinhausen’s Capacity
                           to A ppeal
   HomeServices argues that “Steinhausen’s appeal was made
on behalf of only one appellant, the business, as opposed to
the business and himself individually.”3 HomeServices con-
cedes that Steinhausen could raise on appeal “claims which
he holds on behalf of himself individually,” but contends that
“[h]is Complaint alleges no harm against him personally . .
. .”4 Because Steinhausen is not licensed to practice law in
Nebraska, HomeServices concludes that the “appeal is a nullity
and should be dismissed.”5 Steinhausen states in his response
to the show cause order that he, and not SHI—which he refers
to as “the professional identity for individual home inspector
Matthew M. Steinhausen”—is the sole party to the appeal.
Steinhausen explains that he merely “included his business
name on the complaint to clarify his position as the individual
owner / operator of Steinhausen Home Inspections, LLC.”6
                (a) Representation of a Business
                      Entity by a Layperson
   Persons not licensed to practice law in Nebraska are prohib-
ited from prosecuting an action or filing papers in the courts of
this state on behalf of another. Neb. Rev. Stat. § 7-101 (Reissue
2012) provides:
      [N]o person shall practice as an attorney or counselor
      at law, or commence, conduct or defend any action or
      proceeding to which he is not a party, either by using or

 2	
      Id.
 3	
      Brief for appellee HomeServices at 35.
 4	
      Id.
 5	
      Id.
 6	
      Reply brief for appellant at 14.
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	935
	                           Cite as 289 Neb. 927

      subscribing his own name, or the name of any other per-
      son, or by drawing pleadings or other papers to be signed
      and filed by a party, in any court of record of this state,
      unless he has been previously admitted to the bar by order
      of the Supreme Court of this state. No such paper shall be
      received or filed in any action or proceeding unless the
      same bears the endorsement of some admitted attorney, or
      is drawn, signed, and presented by a party to the action
      or proceeding.
But, under Neb. Rev. Stat. § 7-110 (Reissue 2012), “[p]laintiffs
shall have the liberty of prosecuting, and defendants shall have
the liberty of defending, in their proper persons.” We have
explained that the phrase “‘in their proper persons’” means “in
their own persons.”7
   The prohibition of the unauthorized practice of law is not for
the benefit of lawyers.8 Prohibiting the unauthorized practice
of law protects citizens and litigants in the administration of
justice from the mistakes of the ignorant on the one hand and
the machinations of the unscrupulous on the other.9
   [3] A legal proceeding in which a party is represented by a
person not admitted to practice law is a nullity and is subject
to dismissal.10 An individual can represent himself in legal
proceedings in his own behalf, but one who is not an attorney
cannot represent others.11 And the rule that a layperson cannot
appear in court in a representative capacity cannot be circum-
vented by subterfuge.12
   The prohibition on representation by a layperson applies
to entities. For example, we have held that a corporation,13 a

 7	
      Niklaus v. Abel Construction Co., 164 Neb. 842, 849, 83 N.W.2d 904, 909
      (1957).
 8	
      State ex rel. Comm. on Unauth. Prac. of Law v. Hansen, 286 Neb. 69, 834
N.W.2d 793 (2013).
 9	
      Id.
10	
      Id.
11	
      Waite v. Carpenter, 1 Neb. Ct. App. 321, 496 N.W.2d 1 (1992).
12	
      Niklaus v. Abel Construction Co., supra note 7, citing Bay Bar Ass’n v.
      Finance System, Inc., 345 Mich. 434, 76 N.W.2d 23 (1956).
13	
      See Niklaus v. Abel Const. Co., supra note 7.
    Nebraska Advance Sheets
936	289 NEBRASKA REPORTS



partnership,14 and a trust15 must be represented by a member of
the bar. We have never addressed whether the same rule applies
to a limited liability company (LLC), which is “a hybrid of
the partnership and corporate forms.”16 But other courts have
held that LLC’s must also be represented in court by a licensed
attorney,17 including LLC’s with a single member.18
   [4] We conclude that a licensed member of the Nebraska bar
must represent an LLC in the courts of this state. An LLC is
an entity distinct from its members.19 It has the capacity to sue
and be sued in its own name,20 but like a corporation, an LLC
is an abstraction, and “abstractions cannot appear pro se.”21
Furthermore, the right to conduct business as an LLC confers
a significant privilege on its members: limited liability.22 The
Legislature’s grace “‘carries with it obligations one of which
is to hire a lawyer if you want to sue or defend on behalf of
the entity.’”23
   We decline to recognize an exception for LLC’s with a
single member. Because Steinhausen is the sole member of

14	
      Anderzhon/Architects v. 57 Oxbow II Partnership, 250 Neb. 768, 553
N.W.2d 157 (1996).
15	
      Black Acres Pure Trust v. Fahnlander, 233 Neb. 28, 443 N.W.2d 604
      (1989). See, also, Turbines Ltd. v. Transupport, Inc., 19 Neb. Ct. App. 485,
      808 N.W.2d 643 (2012); Goodwin v. Hobza, 17 Neb. Ct. App. 353, 762
N.W.2d 623 (2009); Galaxy Telecom v. SRS, Inc., 13 Neb. Ct. App. 178, 689
N.W.2d 866 (2004); Waite v. Carpenter, supra note 11.
16	
      Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007).
17	
      E.g., Smith v. Rustic Home Builders, LLC, 826 N.W.2d 357 (S.D. 2013).
18	
      See, Lattanzio v. COMTA, supra note 16; Dutch Village Mall v. Pelletti,
      162 Wash. App. 531, 256 P.3d 1251 (2011). See, also, U.S. v. Hagerman,
      545 F.3d 579 (8th Cir. 2008); U.S. v. High Country Broadcasting Co.,
      Inc., 3 F.3d 1244 (9th Cir. 1993); National Ind. Theatre v. Buena Vista
      Distribution, 748 F.2d 602 (11th Cir. 1984); Capital Group, Inc. v. Gaston
      & Snow, 768 F. Supp. 264 (E.D. Wis. 1991).
19	
      Neb. Rev. Stat. § 21-104(a) (Reissue 2012).
20	
      Neb. Rev. Stat. § 21-105 (Reissue 2012).
21	
      Scandia Down Corp. v. Euroquilt, Inc., 772 F.2d 1423, 1427 (7th Cir.
      1985). See, also, U.S. v. Hagerman, supra note 18.
22	
      See Neb. Rev. Stat. § 21-129(a) (Reissue 2012).
23	
      Smith v. Rustic Home Builders, LLC, supra note 17, 826 N.W.2d at 360.
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	937
	                           Cite as 289 Neb. 927

SHI, it might be true that no other person’s financial interest
in SHI would be harmed by Steinhausen’s lay representa-
tion. But a layperson’s lack of professional skills and ethical
obligations “imposes undue burdens on opposing parties and
the courts,” and “[t]hese considerations are just as important
when the LLC has only one owner.”24 And the limited liability
Steinhausen enjoys is no less limited because he is the sole
member of SHI.25 Put simply, having called into being a new
juridical person, Steinhausen cannot ignore SHI’s separate
existence when it suits him.

                     (b) Parties to the Appeal
    [5] To the extent that Steinhausen appeals on behalf of SHI,
the appeal is a nullity. But Steinhausen has the right to pros-
ecute an appeal in his own behalf.26 When a layperson appeals
both in his own behalf and on behalf of a business entity,
we have dismissed the appeal as to the entity but considered
the merits of the appeal as to the errors assigned by the lay-
person in his own behalf.27 So, we must determine whether
Steinhausen’s appeal is solely for SHI.
    Confusion as to the identity of the plaintiff (or plaintiffs)
below and the appellant (or appellants) on appeal is apparent
on the face of the pleadings and briefs. As noted above, the
caption of the “Pro Se Civil Complaint” labeled the plain-
tiff “MATTHEW M. STEINHAUSEN D/B/A STEINHAUSEN
HOME INSPECTIONS, LLC.” Steinhausen signed the com-
plaint as the “Owner / Operator” of “Steinhausen Home
Inspections.” Similarly, the cover of the appellate brief filed
by Steinhausen—again identifying himself as the “owner /
operator” of “Steinhausen Home Inspections, LLC”—labels the
appellant “MATTHEW STEINHAUSEN; D/B/A Steinhausen
Home Inspections, LLC.” Generally, the designation “[d]oing

24	
      Dutch Village Mall v. Pelletti, supra note 18, 162 Wash. App. at 534, 256
      P.3d at 1252. See, also, Annot., 8 A.L.R. 5th 653 (1992).
25	
      See Dutch Village Mall v. Pelletti, supra note 18.
26	
      See § 7-110.
27	
      See Anderzhon/Architects v. 57 Oxbow II Partnership, supra note 14. See,
      also, Goodwin v. Hobza, supra note 15.
    Nebraska Advance Sheets
938	289 NEBRASKA REPORTS



business as,” or “d/b/a,” “precedes a person’s or business’s
assumed name.”28
   [6-8] But we do not restrict our inquiry to the titles of the
complaint and the appellant’s brief. The character in which
one is a party to a suit, and the capacity in which a party sues,
is determined from the allegations of the pleadings and not
from the caption alone.29 If the capacity in which a party sues
is doubtful, a court may examine the complaint, the plead-
ings as a whole, and even the entire record.30 And, when the
pleadings show a cause of action by a person in his individual
capacity, a court may reject words indicating representa-
tive capacity.31
   Here, Steinhausen argues that he is the sole appellant
whereas the defendants argue that SHI is the sole appellant.
Both Steinhausen and HomeServices note that the pleadings
and briefs have consistently referred to a single “plaintiff”
or “appellant.” But the relief requested in the complaint is
inconsistent with a reading that there is a single plaintiff.
For example, the complaint prays for an injunction pre-
venting discrimination against SHI and, three paragraphs
later, damages for emotional distress. Steinhausen argues that
“[l]ibel, libel per se and false light invasion of privacy are
all torts affecting individual persons, not businesses.”32 As
such, Steinhausen contends that “[t]he claims . . . regarding
these aspects of his case are obviously related to his status as
an individual, not a business.”33 Steinhausen is correct that a
business entity, like an LLC, cannot maintain an action for

28	
      Black’s Law Dictionary 481 (10th ed. 2014).
29	
      See State on behalf of Dunn v. Wiegand, 2 Neb. Ct. App. 580, 512 N.W.2d 419
      (1994). See, also, 59 Am. Jur. 2d Parties § 14 (2012).
30	
      67A C.J.S. Parties § 177 (2013). See, also, Niklaus v. Abel Construction
      Co., supra note 7; Burke v. Unique Printing Co., 63 Neb. 264, 88 N.W.
488 (1901).
31	
      67A C.J.S., supra note 30, § 178. See, also, Andres v. Kridler, 47 Neb.
585, 66 N.W. 649 (1896); Thomas v. Carson, 46 Neb. 765, 65 N.W. 899
      (1896).
32	
      Reply brief for appellant at 14.
33	
      Id.
                      Nebraska Advance Sheets
	                STEINHAUSEN v. HOMESERVICES OF NEB.	939
	                         Cite as 289 Neb. 927

invasion of privacy.34 But a business entity may maintain
a defamation action if the publication directly relates to its
business, property, or credit.35 Furthermore, the same commu-
nication might in some cases defame both the business entity
and an individual owner.36
   After examining the pleadings, briefs, and record as a whole,
we conclude that Steinhausen has prosecuted this action and
attempted to appeal for both himself and SHI. Because his
appeal on behalf of SHI is a nullity, we dismiss it. We will
consider only the errors assigned by Steinhausen as they relate
to claims he could make in his own behalf.

                          2. Defamation
   On appeal, Nitz argues that the court should have deter-
mined whether her statement was capable of defamatory mean-
ing before deciding whether it was privileged. Nitz contends
that “[i]n today’s parlance, ‘idiot’ is merely a subjective pejora-
tive term.”37 Nitz argues that in the context of the Hotsheets—
which she refers to as a place for HomeServices agents to
“express their opinions without pulling punches”38—the phrase
“total idiot” is not “a factual statement that [Steinhausen] is
mentally defective.”39 Steinhausen responds that “[i]diocy is
verifiable” and “can be defined and proved.”40 He notes that
“idiot” is defined in one dictionary as “a stupid person or a
mentally handicapped person” and asserts that he “is neither
stupid nor mentally handicapped.”41
   [9,10] In the ordinary case, a defamation claim has four
elements: (1) a false and defamatory statement concerning the

34	
     See, 77 C.J.S. Right of Privacy and Publicity § 43 (2006). See, also, Neb.
     Rev. Stat. § 20-201 (Reissue 2012).
35	
     53 C.J.S. Libel and Slander; Injurious Falsehood § 172 (2005).
36	
     See id.
37
   	 Brief for appellee Nitz at 26.
38	
     Id. at 21.
39	
     Id. at 26.
40	
     Reply brief for appellant at 6.
41	
     Id. at 7.
    Nebraska Advance Sheets
940	289 NEBRASKA REPORTS



plaintiff, (2) an unprivileged publication to a third party, (3)
fault amounting to at least negligence on the part of the pub-
lisher, and (4) either actionability of the statement irrespective
of special harm or the existence of special harm caused by the
publication.42 A communication is defamatory if it tends so to
harm the reputation of another as to lower him in the estima-
tion of the community or to deter third persons from associat-
ing or dealing with him.43
   [11,12] The threshold question in a defamation suit is
whether a reasonable fact finder could conclude that the pub-
lished statements imply a provably false factual assertion.44
Statements of fact can be defamatory whereas statements of
opinion—the publication of which is protected by the First
Amendment—cannot.45 Put another way, “subjective impres-
sions” cannot be defamatory, as contrasted with objective
“expressions of verifiable facts.”46 Distinguishing the two pre­
sents a question of law for the trial judge to decide.47 In mak-
ing this distinction, courts apply a totality of the circumstances
test.48 Relevant factors include (1) whether the general tenor
of the entire work negates the impression that the defendant
asserted an objective fact, (2) whether the defendant used fig­
urative or hyperbolic language, and (3) whether the statement
is susceptible of being proved true or false.49
   And context is important to whether an ordinary reader
would view a statement as one of fact or opinion.50 In addition

42	
      See Moats v. Republican Party of Neb., 281 Neb. 411, 796 N.W.2d 584
      (2011).
43	
      Id.
44	
      Wheeler v. Nebraska State Bar Assn., 244 Neb. 786, 508 N.W.2d 917
      (1993).
45	
      See Moats v. Republican Party of Neb., supra note 42.
46	
      K Corporation v. Stewart, 247 Neb. 290, 297, 526 N.W.2d 429, 435
      (1995).
47	
      Moats v. Republican Party of Neb., supra note 42.
48	
      Wheeler v. Nebraska State Bar Assn., supra note 44.
49	
      See Moats v. Republican Party of Neb., supra note 42.
50	
      See K Corporation v. Stewart, supra note 46.
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	941
	                           Cite as 289 Neb. 927

to the content of the communication, a court looks to the
knowledge, understanding, and reasonable expectations of
the audience to whom the communication was directed, tak-
ing cues from “the broader setting in which the statement
appears.”51 Words, particularly the pejorative ones, often have
both a literal and figurative meaning.52 Whether the statement
is capable of being defamatory depends on which meaning was
used, which can be answered only by examining the context in
which the language appears.53
   [13] As noted, whether the language is hyperbolic is relevant
to distinguishing fact from opinion. Rhetorical hyperbole—
“language that, in context, was obviously understood as an
exaggeration, rather than a statement of literal fact”—is not
actionable.54 In particular, “[t]he ad hominem nature of abu-
sive epithets, vulgarities, and profanities,”55 which some writ-
ers “use to enliven their prose,”56 indicates that the statement
is hyperbole.
   Exercises in “name calling”57 generally fall under the cat-
egory of rhetorical hyperbole.58 For example, courts have
held that “‘idiot,’”59 “‘raving idiot,’”60 “‘[i]diots [a]float,’”61
and more vulgar variants62 were rude statements of opinion,

51	
      Id. at 296, 526 N.W.2d at 435. See 50 Am. Jur. 2d Libel and Slander § 111
      (2006).
52	
      See Dilworth v. Dudley, 75 F.3d 307 (7th Cir. 1996).
53	
      Id.
54	
      50 Am. Jur. 2d, supra note 51, § 110 at 466.
55	
      Id., § 111 at 466-67.
56	
      Id., § 110 at 466.
57	
      See Chang v. Cargill, Inc., 168 F. Supp. 2d 1003, 1011 (D. Minn. 2001).
58	
      See, e.g., Blomberg v. Cox Enterprises, Inc., 228 Ga. App. 178, 491 S.E.2d
430 (1997).
59	
      Robel v. Roundup Corp., 148 Wash. 2d 35, 56, 59 P.3d 611, 622 (2002).
      Accord Blouin v. Anton, 139 Vt. 618, 431 A.2d 489 (1981).
60	
      DeMoya v. Walsh, 441 So. 2d 1120, 1120 (Fla. App. 1983).
61	
      Cowan v. Time, Inc., 41 Misc. 2d 198, 198, 245 N.Y.S.2d 723, 725 (N.Y.
      Sup. 1963).
62	
      See Chang v. Cargill, Inc., supra note 57.
    Nebraska Advance Sheets
942	289 NEBRASKA REPORTS



rather than lay diagnoses of mental capacity. Similarly, courts
have held that statements calling the plaintiff “‘stupid,’”63 a
“‘moron,’”64 and a “‘nincompoop’”65 were not actionable.
Courts have also held that statements potentially referring
to the plaintiff’s mental health, such as “‘raving maniac’”66;
“‘pitiable lunatics’”67; “wacko,” “nut job,” and “‘hysterical’”68;
“‘crazy’”69; and “crank,”70 were statements of opinion.
   To analyze Nitz’ communication, we begin with the context
in which it was made. Nitz sent the e-mail to the Hotsheets,
which the evidence shows are accessed by HomeServices real
estate agents and used, among other purposes, as a forum to
express their thoughts on vendors in the real estate community.
The reasonable expectations of the audience of Nitz’ e-mail
(members of the Hotsheets) depend on how members used the
forum, particularly whether the Hotsheets were a “place[] that
invited exaggeration and personal opinion.”71 At least two other
e-mails on the subject of “Steinhausen inspections” preceded
Nitz’ e-mail. The first, prefaced by “IN MY OPINION,” sug-
gested that Steinhausen “should never be allowed to inspect
even a dog house.” The second called inspections performed by
Steinhausen “horrendous.”
   We next turn to the language of Nitz’ e-mail itself. To
recap, Nitz stated: “He did an inspection in Seward for the
agent that sold one of my listings. I will never let him near

63	
      Id. at 1011.
64	
      Purcell v. Ewing, 560 F. Supp. 2d 337, 343 (M.D. Pa. 2008).
65	
      Stepien v. Franklin, 39 Ohio App. 3d 47, 49, 528 N.E.2d 1324, 1327
      (1988).
66	
      DeMoya v. Walsh, supra note 60, 441 So. 2d at 1120.
67	
      Thomas v. News World Communications, 681 F. Supp. 55, 64 (D.D.C.
      1988).
68	
      Lapine v. Seinfeld, 31 Misc. 3d 736, 752, 754, 918 N.Y.S.2d 313, 326, 327
      (N.Y. Sup. 2011).
69	
      Stepien v. Franklin, supra note 65, 39 Ohio App. 3d at 49, 528 N.E.2d at
      1327.
70	
      Dilworth v. Dudley, supra note 52, 75 F.3d at 310.
71	
      Robel v. Roundup Corp., supra note 59, 148 Wash. 2d at 56, 59 P.3d at
      622.
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	943
	                           Cite as 289 Neb. 927

one of my listings ever again!!! Total idiot.” The word “total”
means “complete in extent or degree” or “absolute.”72 In some
contexts, “idiot” might refer to an objective state of mental
capacity and particularly to a person “lacking the capacity
to develop beyond the mental age of three or four years.”73
But “idiot” can also refer to “an utterly foolish or senseless
person,”74 and we conclude that Nitz used this meaning. The
broad setting of Nitz’ statement—along with the superfluous
exclamation marks and the adjective “[t]otal”—shows that the
statement was hyperbolic rhetoric rather than a reference to
arrested intellectual development. Whether a person is “fool-
ish” or “senseless” is a “subjective impression[]” and not
an objective “expression[] of verifiable facts.”75 Nitz’ e-mail
might have been distasteful, but it was a statement of opinion
and, therefore, not defamatory.

                     3. False Light Invasion
                            of P rivacy
   Steinhausen argues that his false light invasion of privacy
claim is not subsumed into his libel claim because he “clearly
separated libel from false light in his arguments.”76 Nitz and
HomeServices respond that Steinhausen cannot maintain a
false light invasion of privacy claim in addition to libel because
both claims are based on the same statement.
   Invasion of privacy as a common-law tort has evolved over
the years into several separate torts, one of which is placing a
person before the public in a false light. The contours of the
tort are now governed by Neb. Rev. Stat. § 20-204 (Reissue
2012), which provides:
         Any person, firm, or corporation which gives public-
      ity to a matter concerning a natural person that places

72	
      Webster’s Encyclopedic Unabridged Dictionary of the English Language
      1497 (1989).
73	
      Id. at 708.
74	
      Id.
75	
      K Corporation v. Stewart, supra note 46, 247 Neb. at 297, 526 N.W.2d at
      435.
76	
      Reply brief for appellant at 9.
    Nebraska Advance Sheets
944	289 NEBRASKA REPORTS



      that person before the public in a false light is subject to
      liability for invasion of privacy, if:
         (1) The false light in which the other was placed would
      be highly offensive to a reasonable person; and
         (2) The actor had knowledge of or acted in reckless
      disregard as to the falsity of the publicized matter and the
      false light in which the other would be placed.
   [14] We have held that if a plaintiff asserts claims of both
libel and false light invasion of privacy based on the same
statement, the false light claim is subsumed within the defa-
mation claim and is not separately actionable.77 Steinhausen
argues that Nitz’ e-mail was both a libel and a false light inva-
sion of privacy. The district court did not err by concluding
that the claim for the latter was subsumed within the claim for
the former.

                 4. Tortious Interference With
                     a Business R elationship
                          or Expectancy
   The district court entered summary judgment against
Steinhausen’s tortious interference with a business relation-
ship or expectancy claim because the record showed that
Steinhausen did not have a business relationship or expectancy
with Nitz or HomeServices. On appeal, Steinhausen contends
that “[t]he business relationship to which [he] is claiming inter-
ference is the relationship between [him] and his home inspec-
tion clients being discouraged by Nitz and other HomeServices
associates not to use [Steinhausen].”78
   [15] To succeed on a claim for tortious interference with a
business relationship or expectancy, a plaintiff must prove (1)
the existence of a valid business relationship or expectancy, (2)
knowledge by the interferer of the relationship or expectancy,
(3) an unjustified intentional act of interference on the part of
the interferer, (4) proof that the interference caused the harm
sustained, and (5) damage to the party whose relationship or

77	
      Moats v. Republican Party of Neb., supra note 42.
78	
      Brief for appellant at 18.
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	945
	                           Cite as 289 Neb. 927

expectancy was disrupted.79 The interference must impact a
valid business relationship or expectancy,80 and the relationship
or expectancy interfered with “must belong to the party assert-
ing the claim.”81
   [16] Members of an LLC cannot, in their own behalf,
maintain a claim for tortious interference with the business
relationships or expectancies of the LLC.82 Only the parties
to the relationship or expectancy interfered with may bring a
tortious interference claim.83 That a member of an LLC might
experience reduced distributions from the LLC if the entity’s
relationships are interfered with does not convert the claim to
one in behalf of the member personally.84
   Here, the evidence shows that any relationships or expect­
ancies with Nitz, HomeServices, or prospective buyers of
home inspection services are the relationships and expect­
ancies of SHI, and not Steinhausen personally. Steinhausen
formed SHI in 2004, aware that doing so would allow him
to “limit[] [his] liability to the outside world.” All of the
home inspection reports in the record show that the business
relationship was between SHI and the individual home buy-
ers. For example, each report contains a “Home Inspection

79	
      Professional Mgmt. Midwest v. Lund Co., 284 Neb. 777, 826 N.W.2d 225
      (2012).
80	
      Huff v. Swartz, 258 Neb. 820, 606 N.W.2d 461 (2000).
81	
      Pinnacle Fitness v. Jerry and Vickie Moyes, 844 F. Supp. 2d 1078, 1098
      (S.D. Cal. 2012) (applying Arizona law).
82	
      See, Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342 (4th Cir. 2013);
      Pinnacle Fitness v. Jerry and Vickie Moyes, supra note 81; Baron
      Financial Corp. v. Natanzon, 471 F. Supp. 2d 535 (D. Md. 2006). See,
      also, Hilderman v. Enea TekSci, Inc., 551 F. Supp. 2d 1183 (S.D. Cal.
      2008); Picture Lake Campground v. Holiday Inns, Inc., 497 F. Supp. 858
      (E.D. Va. 1980); First Commercial Bank, N.A. v. Walker, 333 Ark. 100,
      969 S.W.2d 146 (1998); Benton v. Kennedy-Van Saun Mfg. & Eng. Corp.,
      145 N.Y.S.2d 703 (N.Y. Sup. 1955); Waller v. Waller, 187 Md. 185, 49
A.2d 449 (Md. 1946); Sutter v. General Petroleum Corp., 28 Cal. 2d 525,
      170 P.2d 898 (1946). But see Resonant Sensors, Inc. v. SRU Biosystems,
      Inc., 651 F. Supp. 2d 562 (N.D. Tex. 2009).
83	
      See, e.g., Baron Financial Corp. v. Natanzon, supra note 82.
84	
      See, e.g., Painter’s Mill Grille, LLC v. Brown, supra note 82.
    Nebraska Advance Sheets
946	289 NEBRASKA REPORTS



Agreement” stating that “Steinhausen Home Inspections LLC,
DBA Steinhausen Home Inspections,” or simply “Steinhausen
Home Inspections,” “agrees with customer to provide serv­
ices related to the review and subsequent inspection report of
home and property as requested by customer.” In response to
Nitz’ request for “[a]ll federal and state income tax returns
filed by Matthew M. Steinhausen since the creation of [SHI],”
Steinhausen produced only the Schedule C or Schedule C-EZ
he filed for tax years 2007 to 2012. Steinhausen stated that
the request was “overly broad” to the extent it requested “all
tax returns filed by Matthew M. Steinhausen, rather than the
returns that relate to [SHI].” The sole “Business name” on each
of the Schedule C or Schedule C-EZ’s is SHI.
   Put simply, while there might be evidence of interference
with SHI’s business relationships or expectancies, the record
lacks any evidence that Steinhausen himself had any business
relationships or expectancies. As the sole member of SHI,
Steinhausen might have experienced reduced distributions from
SHI if SHI’s business was interfered with. But this does not
permit him to maintain an action for interference with SHI’s
business relationships and expectancies. Steinhausen failed to
produce evidence creating a genuine factual dispute regard-
ing the first element of a tortious interference with a business
relationship or expectancy claim: A valid business relationship
or expectancy.

                           5. Evidence
   Steinhausen argues that the court erred by excluding cer-
tain exhibits offered by him and a portion of Nitz’ deposition.
The court sustained the defendants’ objections to exhibits 11
through 16 offered by Steinhausen on the ground that they
were not among the types of evidence that may be received
on a motion for summary judgment under Neb. Rev. Stat.
§ 25-1332 (Reissue 2008). The court also sustained the defend­
ants’ form and foundation objections to a portion of Nitz’
deposition. In a footnote to its order, however, the court stated
that “[t]he majority of the documents contained in Exhibits 11
through 16 are contained in other exhibits received by the court
and have been considered accordingly.”
                        Nebraska Advance Sheets
	                  STEINHAUSEN v. HOMESERVICES OF NEB.	947
	                           Cite as 289 Neb. 927

   [17,18] In a civil case, the admission or exclusion of evi-
dence is not reversible error unless it unfairly prejudiced a
substantial right of the complaining party.85 The exclusion
of evidence is ordinarily not prejudicial where substantially
similar evidence is admitted without objection.86 In particular,
where the information contained in an exhibit is, for the most
part, already in evidence from the testimony of witnesses, the
exclusion of the exhibit is not prejudicial.87
   We conclude that the exclusion of exhibits 11 through 16
did not unfairly prejudice a substantial right of Steinhausen.
The court received the documents comprising exhibits 11, 12,
13, 15, and 16 elsewhere in the same form or with immaterial
formatting differences. Exhibit 14 is the consent order issued
by the State Real Estate Commission and signed by Nitz.
Witnesses testified as to the type of order issued by the com-
mission, the findings of the commission, and the discipline
Nitz received. The handful of facts contained in the “stipula-
tions” portion of the consent order are reflected elsewhere in
the evidence.
   We also conclude that the exclusion of a portion of Nitz’
deposition did not unfairly prejudice a substantial right of
Steinhausen. The court excluded 23 lines of Nitz’ deposition,
in which Steinhausen asked Nitz whether any information in
the report for the 2008 Seward inspection was inaccurate or
whether he “overlooked or missed” anything. Nitz replied that
she did not know. In a portion of Nitz’ deposition that the court
received, Steinhausen asked Nitz whether she “kn[e]w of any
problems with the [Seward property] that were overlooked or
unreported by [Steinhausen].” Nitz testified that she did not
know. Because the court received substantially similar evi-
dence, the exclusion of a portion of Nitz’ deposition did not
unfairly prejudice a substantial right of Steinhausen.

85	
      Hess v. State, 287 Neb. 559, 843 N.W.2d 648 (2014). See Neb. Rev. Stat.
      § 27-103(1) (Reissue 2008).
86	
      See Livingston v. Metropolitan Util. Dist., 269 Neb. 301, 692 N.W.2d 475
      (2005).
87	
      Durrett v. Baxter Chrysler-Plymouth, Inc., 198 Neb. 392, 253 N.W.2d 37
      (1977).
    Nebraska Advance Sheets
948	289 NEBRASKA REPORTS



                        VI. CONCLUSION
    Steinhausen has attempted to appeal for both himself and
SHI, the LLC of which he is the sole member. Because
Steinhausen is not licensed to practice law in Nebraska, his
appeal for SHI is a nullity.
    As to the errors assigned by Steinhausen in his own behalf,
we conclude that the e-mail sent by Nitz stated an opinion
and, therefore, was not actionable as libel. The false light
invasion of privacy claim was subsumed within the libel
claim because both claims were based on the same statement.
Finally, Steinhausen’s tortious interference claim fails because
he did not produce evidence that he, personally, had a valid
business relationship or expectancy that could have been inter-
fered with.
    In its order sustaining the defendants’ motions for sum-
mary judgment, the district court stated that “[t]he Plaintiff’s
complaint is dismissed with prejudice.” Steinhausen attempted
to prosecute this action both in his own behalf and on behalf
of SHI, but his attempt to do so on behalf of SHI was a nul-
lity. Therefore, the judgment as it relates to SHI must be
vacated. We affirm the judgment as to Steinhausen in his per-
sonal capacity.
	Affirmed in part, and in part reversed
	                       and remanded with directions.
    Wright, J., not participating.